 Case 2:20-cv-10637-GW-RAO Document 12 Filed 12/08/20 Page 1 of 2 Page ID #:61

                                                                                                       JS -6
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11
     SARA BARBERIO, an individual,                             Case No: CV 20-10637-GW-RAOx
12                                                             (Complaint filed on October 19, 2020)
              Plaintiff,
13
         v.                                                    ORDER RE; JOINT STIPULATION BY
14                                                             THE PARTIES REGARDING
     COSTCO WHOLESALE                                          DAMAGES AND TO REMAND THE
15   CORPORATION, a California                                 MATTER
     Corporation; and DOES 1 through 50,
16   inclusive,
17            Defendants.
18
                                                    ORDER
19
              The Parties to the above-referenced action filed a Joint Stipulation regarding
20
     Damages and to Remand the Matter. The Court having reviewed the Stipulation, and
21
     good cause appearing therefor, orders as follows:
22

23
              1. The Joint Stipulation re: Damages and Remand shall be deemed a judicial

24               admission by Plaintiff that the amount in controversy in this Action is no greater

25               than $74,999. As such, Plaintiff’s recoverable damages in the Action are limited
26               to $74,999.
27            2. As the amount in controversy in this matter is below $75,000 and is thus
28               insufficient to maintain original subject matter jurisdiction under 28 U.S.C., §
                                                         -1-

                                       Proposed Order re Joint Stipulation By The Parties Regarding Damages And To Remand The Matter
 Case 2:20-cv-10637-GW-RAO Document 12 Filed 12/08/20 Page 2 of 2 Page ID #:62



 1           1332(a), Central District of California Case Number 2:20-cv-10637, styled Sara
 2           Barberio v. Costco Wholesale Corporation; and DOES 1 through 50 inclusive,
 3           is hereby remanded to the Los Angeles County Superior Court.
 4

 5
     IT IS SO ORDERED.
 6

 7
     Dated: December 8, 2020                 _________________________________
 8
                                             HON. GEORGE H. WU, U.S. District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-

                                  Proposed Order re Joint Stipulation By The Parties Regarding Damages And To Remand The Matter
